Case 1:19-cv-01487 Document 1-4 Filed 05/21/19 Page 1 of 17

 
   

CSC

null / ALL
. . T ittal N ber:
Notice of Service of Process hate Processed: 08/04/2049

 

Primary Contact: Erin Ryder (S-LA1)
Starbucks Corporation Legal Department
2401 Utah Ave. S., Suite 800
Seattle, WA 98134-1435

 

 

Electronic copy provided to: Regina Boyd

Entity: Starbucks Corporation
Entity ID Number 0178010

Entity Served: Starbucks Corporation

Title of Action: Harold Stanley Jackson vs. Starbucks Corporation

Document(s) Type: Summons/Complaint

Nature of Action: Personal Injury

Court/Agency: Superior Court, DC

Case/Reference No: 2019 CA 002617 B

Jurisdiction Served: District Of Columbia

Date Served on CSC: 04/30/2019

Answer or Appearance Due: 21 Days

Originally Served On: CSC

How Served: Certified Mail

Sender Information: Timothy R. Clinton
202-996-0919

Notes: Document served as is, all pages are present.

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

To avoid potential delay, please do not send your response to CSC
251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
 

ase t:19-cv-01487- Document 1-4 Filed 05/21/19 Page 2 of 17

Oo

SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
CIVIL DIVISION
Civil Actions Branch
300 Indiana Avenue, N.W.,, Suite 5000, Washington, D.C. 20001
Telephone: (22) 879-1133 » Website: www.dccourts. gov

 

HAROLD STANLEY JACKSON
Vs. C.A. No. 2019 CA 002617 B
STARBUCKS CORPORATION

INITIAL ORDER AND ADDENDUM

Pursuant to D.C. Code § 11-906 and District of Columbia Superior Court Rule of Civil Procedure
(“Super. Ct. Civ. R.”) 40-I, it is hereby ORDERED as follows:

(1) Effective this date, this case has assigned to the individual calendar designated below. All future filings
in this case shall bear the calendar number and the judge’s name beneath the case number in the caption. On
filing any motion or paper related thereto, one copy (for the judge) must be delivered to the Clerk along with the
original.

(2) Within 60 days of the filing of the complaint, plaintiff must file proof of serving on each defendant:
copies of the summons, the complaint, and this Initial Order and Addendum. As to any defendant for whom
such proof of service has not been filed, the Complaint will be dismissed without prejudice for want of
prosecution unless the time for serving the defendant has been extended as provided in Super. Ct. Civ. R. 4(m).

(3) Within 21 days of service as described above, except as otherwise noted in Super. Ct. Civ. R. 12, each
defendant must respond to the complaint by filing an answer or other responsive pleading. As to the defendant
who has failed to respond, a default and judgment will be entered unless the time to respond has been extended
as provided in Super. Ct. Civ. R. 55a).

(4) At the time and place noted below, all counsel and unrepresented parties shall appear before the
assigned judge at an initial scheduling and settlement conference to discuss the possibilities of settlement and to
establish a schedule for the completion of all proceedings, including, normally, either mediation, case evaluation,
or arbitration. Counsel shall discuss with their clients prior to the conference whether the clients are agreeable to
binding or non-binding arbitration. This order is the only notice that parties and counsel will receive
concerning this Conference.

(5) Upon advice that the date noted below is inconvenient for any party or counsel, the Quality Review
Branch (202) 879-1750 may continue the Conference once, with the consent of all parties, to either of the two
succeeding Fridays. Request must be made not less than seven business days before the scheduling conference
date.

No other continuance of the conference will be granted except upon motion for good cause shown.

(6) Parties are responsible for obtaining and complying with all requirements of the General Order for Civil
cases, each judge’s Supplement to the General Order and the General Mediation Order. Copies of these orders
are available in the Courtroom and on the Court’s website http://www.decourts.gov/.

Chief Judge Robert E. Morin

Case Assigned to: Judge KELLY A HIGASH]
Date: April 23, 2019
Initial Conference: 9:30 am, Friday, July 26, 2019
Location: Courtroom A-47

515 5th Street NW

WASHINGTON, DC 20001

 

CAI]O-60
CaseMail ID: CM-16873-001 1

 

 
UTTAR

Case 1:19-cv-01487 Document 1-4 Filed 05/21/19 Page 3 of 17

ADDENDUM TO INITIAL ORDER AFFECTING
ALL MEDICAL MALPRACTICE CASES

In accordance with the Medical Malpractice Proceedings Act of 2006, D.C. Code § 16-2801,
et seq. (2007 Winter Supp.), “[a]fter an action is filed in the court against a healthcare provider
alleging medical malpractice, the court shall require the parties to enter into mediation, without
discovery or, if all parties agree[,] with only limited discovery that will not interfere with the
completion of mediation within 30 days of the Initial Scheduling and Settlement Conference
("ISSC"), prior to any further litigation in an effort to reach a settlement agreement, The early
mediation schedule shall be included in the Scheduling Order following the ISSC. Unless all
parties agree, the stay of discovery shall not be more than 30 days after the ISSC."
D.C. Code § 16-2821.

To ensure compliance with this legislation, on or before the date of the ISSC, the Court will
notify all attorneys and pro se parties of the date and time of the early mediation session and the
name of the assigned mediator. Information about the early mediation date also is available over
the internet at https://www:dccourts.gov/pa/. To facilitate this process, all counsel and pro se

‘parties in every medical malpractice case are required to confer, jointly complete and sign an

EARLY MEDIATION FORM, which must be filed no later than ten (10) calendar days prior to the
ISSC. D.C, Code § 16-2825 Two separate Early Mediation Forms are available. Both forms may be
obtained at www.dccourts. gov/medmalmediation. One form is to be used for early mediation with a
mediator from the multi-door medical malpractice mediator roster; the second form is to be used for
early mediation with a private mediator. Both forms also are available in the Multi-Door Dispute
Resolution Office, Suite 2900, 410 E Street, N.W. Plaintiff's counsel is responsible for eFiling the
form and is required to e-mail a courtesy copy to earlymedmal@dcsc.gov. Pro se Plaintiffs who
elect not to eFile may file by hand in the Multi-Door Dispute Resolution Office.

A roster of medical malpractice mediators available through the Court's Multi-Door Dispute
Resolution Division, with biographical information about each mediator, can be found at
www .dccourts.gov/medmalmediation/mediatorprofiles, All individuals on the roster are judges or
lawyers with at least 10 years of significant experience in medical malpractice litigation.
D.C. Code § 16-2823(a). If the parties cannot agree on a mediator, the Court will appoint one,
D.C. Code § 16-2823(b).

The following persons are required by statute to attend personally the Early Mediation
Conference: (1) all parties; (2) for parties that are not individuals, a representative with settlement
authority; (3) in cases involving an insurance company, a representative of the company with
settlement authority; and (4) attorneys representing each party with primary responsibility for the
case. D.C. Code § 16-2824.

No later than ten (10) days after the early mediation session has terminated, Plaintiff must
eFile with the Court a report prepared by the mediator, including a private mediator, regarding:
(1) attendance; (2) whether a settlement was reached, or, (3) if a settlement was not reached, any
agreements to narrow the scope of the dispute, limit discovery, facilitate future settlement, hold
another mediation session, or otherwise reduce the cost and time of trial preparation.
D.C. Code§ 16-2826. Any Plaintiff who is pro se may elect to file the report by hand with the Civil
Actions Branch. The forms to be used for early mediation reports are available at
www.dccourts. gov/medmalmediation.

Chief Judge Robert £E. Morin

CAIO-60

CaseMail ID: CM-16873-0011

 
~ ~~—--Case £19-ev-01487- Document +-4 Filed 65/21/19 Page 4 of 17

Superior Court of the District of Columbia

CIVIL DIVISION- CIVIL ACTIONS BRANCH
INFORMATION SHEET

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Harold Stanley Jackson Case Number: 2019 CA 002617 B
VS Date: April 22, 2019
Starbucks Corporation [J] One of the defendants is being sued
in their official capacity.
Name: (Pléase Print) Relationship to Lawsuit
Timothy R. Clinton a
Firm Name: [X] Attorney for Plaintiff
Clinton & Peed [] Self (Pro Se)
Telephone No.: Six digit Unified Bar No.:
(202) 621-1828 494882 CI other
TYPE OF CASE: 1 Non-Jury C1 6 Person Jury EI 12 Person Jury
Demand: $____100.000 Other:
PENDING CASE(S) RELATED TO THE ACTION BEING FILED
Case No.: Judge: Calendar #:
Case No.: Judge;  —tsé« addenda:
NATURE OF SUIT: (Check One Box Only}
A. CONTRACTS COLLECTION CASES
(J 01 Breach of Contract (77 14 Under $25,000 Pltf. Grants Consent (116 Under $25,000 Consent Denied
[J 02 Breach of Warranty [7] 17 OVER $25,000 Pitf. Grants Consent[_] 18 OVER $25,000 Consent Denied
[21 06 Negotiable Instrument (7) 27 Insurance/Subrogation. [)26 Insurance/Subrogation
[-] 07 Personal Property Over $25,000 Plrf. Grants Consent Over $25,000 Consent Denied
[_] 13 Employment Discrimination [[7] 07 Insurance/Subrogation (134 Insurance/Subrogation
[-] 15 Special Education Fees Under $25,000 Pitf. Grants Consent Under $25,000 Consent Denied
[1 28 Motion to Confirm Arbitration
Award (Collection Cases Only)
B. PROPERTY TORTS
CJ 01 Automobile ("7 03 Destruction of Private Property [7] 05 Trespass
pert) iP
(7) 02 Conversion [7] 04 Property Damage
(1 07 Shoplifting. D.C. Code § 27-102 (a)
C, PERSONAL TORTS
(71 0) Abuse of Process {[] 10 Invasion of Privacy (C117 Personal Injury- (Not Automobile,
(-] 02 Alienation of Affection [2] 1) Libel and Slander Not Malpractice)
[24 03 Assault and Battery [7] 12 Malicious Interference 18Wrougfa] Death (Not Malpractice)
[_] 04 Automobile- Personal Injury [7] 13 Maticious Prosecution (7119 Wrongful Eviction
{J 05 Deceit (Misrepresentation) — [7] 14 Malpractice Legal (_] 20 Friendly Suit
[_] 06 False Accusation [7]15 Malpractice Medical Including Wrongfit Death) [L_]21 Asbestos
[] 07 False Arrest ([] 16 Negligence- (Not Automobile, (2) 22 Toxic/Mass Torts
(1 68 Fraud Not Malpractice) [7123 Tobacco
L] 24 Lead Paint

 

 

 

SEE REVERSE SIDE AND. CHECK HERE IF USED

CV-496/June 2015

CaseMail ID: CM-16873-0011

 
 

IS NOY A

_ Case 1:19-cv-01487 Document 1-4 Filed 05/21/19 Page 5 of 17

Information Sheet, Continued

 

C. OTHERS
[-} 01 Accounting (_] 17 Merit Personnel Act (OBA)
[_] 02 Att. Before Judgment (D.C. Code Title 1, Chapter 6)
[J 05 Ejectment [[] 18 Product Liability
[J 09 Special Writ/Warrants
(DC Code § 11-941) {([] 24 Application to Confirm, Madify,
(71 10 Traffic Adjudication Vacate Arbitration Award (DC Code § 16-4401)
[7] Lt Writ of Replevin [J 29 Merit Personnel Act (OHR)
("J 12 Enforce Mechanics Lien (7) 31 Housing Code Regulations
[J 16 Declaratory Judgment {J 32 Qui Tam

[] 33 Whistleblower

 

{_] 03 Change of Name (21 15 Libel of Information
[1 06 Foreign Judgment/Domestic [_] 19 Enter Administrative Order as
(-) 68 Foreign Judymenv/International Judgment [ D.C. Code §

([] 13 Correction of Birth Certificate 2-1802.03 (h) or 32-151 9 {a)]
[-] 14 Correction of Marriage [J 20 Master Meter (D.C. Cade §
Certificate 42-3301, et seq.)

(—] 26 Petition for Civil Asset Forfeiture (Vehicle)
{_] 27 Petition for Civit Asset Forfeiture (Currency)
(J 28 Petition for Civil Asset Forfeiture (Other)

[7] 21 Petition for Subpoena
[Rule 28-1 (b))
[7] 22 Release Mechanics Lien
[7 23 Rule 27(a)(1)
(Perpetuate Testimony)
(7) 24 Petition for Structured Settlement
{_] 25 Petition for Liquidation

 

 

D, REAL PROPERTY

[_] 09 Real Property-Real Estate [_] 08 Quiet Title

[J 12 Specific Performance [] 25 Liens: Tax / Water Consent Granted
[-] 04 Condemnation (Eminent Domain) [130 Liens: Tax / Water Consent Denied
L_] 10 Mortgage Foreclosure/Judicial Sale [7] 31 Tax Lien Bid Off Certificate Consent Granted

(CJ LJ Petition for Civil Asset Forfeiture (RP)

 

/s/ Timothy R. Clinton

 

Attorney’s Signature

CV-496/ June 2015

CaseMail ID: CM-16873-001 1

April 22, 2019

 

Date

 
 

Case 't9-cv-01487- Document 1-4 Filed U5/21/19- Pagé 6 of 17

Superior Court of the District of Columbia
CIVIL DIVISION
Civil Actions Branch
506 Indiana Avenue, N.W., Suite 5008 Washington, D.C. 20001
Telephone: (202) 879-1133 Website: www.dccourts.gov

 

Harold Stanley Jackson

 

Plaintif
VS.

2019 CA 002617 B

Case Number

 

Starbucks Corporation

 

Defendant

SUMMONS
To the above named Defendant:

You are hereby summoned and required to serve an Answer to the attached Complaint, either
personally or through an attomey, within twenty one (21) days after service of this summons upon you,
exclusive of the day of service. If you are being sued as an officer or agency of the United States Government
or the District of Columbia Government, you have sixty (60) days after service of this summons to serve your
Answer. A copy of the Answer must be mailed to the attorney for the plaintiff who is suing you. The
attomey’s name and address appear below. If plaintiff has no attomey. a. copy of the Answer must be mailed
to the plaintiff at the address stated on this Summons.

You are also required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
N.W., between 8:30 a.m. and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
Saturdays, You may file the original Answer with the Court either before you serve a copy of the Answer on
the plaintiff or within seven (7) days after you have served the plaintiff. If you fail to file an Answer,
judgment by default may be entered against you for the relief demanded in the complaint.

     
 

 

Timothy R. Clinton Clerk of the (igus.
Name of Plaintiff's Attorney ; uf ?

Ne j

Date 04/23/2019

     
 
 

777 6th Street NW, 11th Floor By

Address

Washington, DC 20001

 

 

 

 

(202) 621-1828
Telephone
SOs, BaF Bi (202) 879-4828 Veuillez appeler au (202). 879-4828 pourune traduction bé cd mot bai dich, by ggi (202) 879-4828

ode ABE ANM,, (202) 879-4828 BSA eArICH ces? asters (202) 879-4828 zeae

IMPORTANT: IF YOU FAIL TO FILE AN ANSWER WITHIN THE TIME STATED ABOVE, OR IF, AFTER YOU
ANSWER, YOU FAIL. TO APPEAR AT ANY TIME THE COURT NOTIFIES YOU TO DO 80, A JUDGMENT BY DEFAULT
MAY BE ENTERED AGAINST YOU FOR THE MONEY DAMAGES OR OTHER RELIEF DEMANDED IN THE
COMPLAINT, IF THIS OCCURS, YOUR WAGES MAY BE ATTACHED OR WITHHELD OR PERSONAL PROPERTY OR
REAL ESTATE YOU OWN MAY BE TAKEN. AND SOLD TO PAY THE JUDGMENT. IF YOU INTEND TO OPPOSE THIS
ACTION, DO NOT FAIL TO ANSWER WITHIN THE REQUIRED TIME,

If you wish io talk to a lawyer and. feel that you cannot afford to pay a fee to a Jawyer, promptly contact ane of the offices of the
Legal Aid Soviety (202-628-1161) or the Neighborhood Legal Services (202-279-3100) for help or come to Suite S000 at 500
Indiana Avenue, N.W., for more information concerning places where you may ask for such help.

See reverse side for Spanish translation
Vea al dorso Ja traduccida al espatiol

CV-3110 {Rev. June 2017] Super, Ci. Civ. R.4
CaseMail ID: CM-16873-001 1

 

 
 

IU NO

Case 1:19-cv-01487 Document 1-4 Filed 05/21/19 Page 7 of 17

TRIBUNAL SUPERIOR DEL DISTRITO DE COLUMBIA
DIVISION CIVIL
Seccién de Acciones Civiles
500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20001
Teléfono: (202) 879-1133 Sitin web: www.deeourts.gov

 

 

Deimandante
contra

Numero de Caso:

 

 

 

Demandado

CITATORIO
Al susodicho Demandado:

    

Por la presente se le cila a comparecer v se le require cntregar una Contestacién a la Deg anda adjunta, sca en
persona o por medio de un abogado, en el plazo de veintian (21) dias contados despnés que usi
citatorio, excluy endo cl dia mismo de la ontroga del citalorto. Si usted esta siendo der ndado en’calidad de oficial o

  
  
      
 
  

vontestacion, Tieno que
ante. El nombre y direccién del

 
  
   
 

ez ya sea antes que usted le entregue al
de haberle hecho la entrega al demandante, Si
fallo en rebeldia contra usted para que se haga

demandante una copia de la Conlesiacion « on ot plazo des
usted incumple con presentar una Contestacion,
efectivo el desagravio que se busca en la demand

SECRETARIO DEL TRIBUNAL

 

Nombre del abogado del Demandante

Por:

 

 

Direccién Subsecretario

 

 

Fecha

 

 

Teléfono ae 7
0 SE AFT 4 (202) 879-4828 Veuillez appeler au (262) 879-4828 pour une traduction Dé vo mot bai dich. Wy goi (202) 879-4828
waeteetlain te 02) 879-4828 RESIS ALM fo sAMCS “Lee ATTN (202) 879-4828 eran

  

 

IMPORTANTE: SI USTED INCUMPLE CON PRESENTAR UNA CONTESTACION EN EL PLAZO ANTES
MENCIONADO O, $] LUEGO DE CONTESTAR, USTED NO COMPARECE CUANDO LE AVISE EL JUZGADO, PODRIA
DICTARSE UN FALLO.EN REBELDIA CONTRA USTED PARA QUE SE LE COBRE LOS DANOS Y PERJUICIOS U OTRO
DESAGRAVIO QUE SE BUSQUE EN LA DEMANDA. SI ESTO OCURRE, PODRIA RETENERSELE SUS INGRESOS, O
PODRIA TOMARSELE SUS BIENES PERSONALES O BIENES RAICES Y SER VENDIDOS PARA PAGAR EL FALLO. SI
USTED PRETENDE OPONERSE A ESTA ACCION, NO Di/E DE CONTESTAR LA DEMANDA DENTRO DEL PLAZO
EXIGIDO.

Si desea conversar con un abogado y le parece que no puede pagarie a uno, ame pronto a una de nuestras oficinas del Legal Aid
Society (202-628-1161) 0 ef Neighborhood Legal Services (202-279-5100) para pedir ayuda o venga a la Oficina 5000 del 500
Indiana Avenue, N.W., para informarse sobre otros lugares donde pucde pedirayuda al respecio.

Vea al dorso cl original en inglés
Sec reverse side for English original

V-3010 [Rev. June 2017] Supor. Cr. Civ. R. 4

CaseMail ID: CM-16873-0011

 
Case 1:19-cv-01487 Document 1-4 Filed 05/21/19 Page 8 of 17

Filed

D.C. Superior Court
04/22/2019 23:22PM

Clerk of the Court

SUPERIOR COURT OF THE DISTRICT OF COLUMBIA

CIVIL DIVISION

 

Harold Stanley Jackson,
An individual residing at

3220 Connecticut Ave. NW, Apt. 2

Washington, DC 20008-2510,

v.
Starbucks Corporation
2401 Utah AveS

MS: S-LAI

Seattle, Washington 98134,

Serve:

Prentice-Hall Corp. Sys., Inc.
1090 Vermont Ave NW
Washington, DC 20005

and

John Doe
Residence unknown,

Plain tiff,

Case No:_2019 CA 002617 B

COMPLAINT AND
DEMAND FOR JURY TRIAL

Defendants.

 

 

Plaintiff Harold Stanley Jackson submits this Complaint against Defendant

Starbucks Corporation and alleges and seeks relief as follows:

OVO 0 A

CaseMail ID; CM-16873-001 1

Introduction

1. Last year, Plaintiff Harold Stanley Jackson, an African-American man, was
standing in line at Starbucks located at 2130 H Street NW. He saw a Caucasian woman

picking up a retail item and holding it in her hand while waiting to pay. When Mr.

 
OQ
qd
Cc
q
a
H
i
1
=
oh
od
qi
ND
eo

Jackson did the same thing, a Starbucks employee told him that he was “not supposed
to touch” items for sale. Mr. Jackson complained about this racially disparate treatment:
“You saw the white lady do the same thing, why take it out on me?”

2. In response, Starbucks employee John Doe said, “He gotta get out.” The
Starbucks employee then pushed Mr. Jackson, After being pushed by the Starbucks
employee, Mr, Jackson fell and suffered a seizure; he woke up in the hospital.

3. Mr. Jackson now seeks compensation for the economic and non-economic
injuries that she suffered. because of this misconduct by Starbucks and its employees.

Parties

4, Plaintiff Harold Stanley Jackson is an individual who resides in the District of
Columbia at 3220 Connecticut Avenue NW, Apt. 2; Washington, DC 20008-2510.

3. Defendant Starbucks Corporation is a corporation organized and existing
under the laws of the State of Washington. Since 1992, Starbucks has been registered to
do business in the District of Columbia and has regularly done and solicited business in
the District of Columbia. Its headquarters is located at 2401 Utah Avenue S; Seattle, WA
98134, On information and belief, Starbucks owns and operates the store in which Mr.
Jackson was injured,

6. Defendant John Doe is the Starbucks employee who pushed Mr. Jackson on
April 24, 2018 at 2130 H Street NW in Washington, DC.

Jurisdiction and Venue

7. This Court has jurisdiction over Plaintiffs’ claims under D.C. Code § 11-921.

8. Personal jurisdiction is proper under D.C. Code § 423(a). Each of the

CaseMail ID: CM-16873-001 |

 
INDO TNA

Case 1:19-cv-01487 Document 1-4 Filed 05/21/19 Page 10 of 17

Defendants, directly or through an agent, caused tortious injury in the District of
Columbia by acts or omissions in the District of Columbia

9. Venue is proper in the District of Columbia because Plaintiff's injuries arose
and continue in the District of Columbia.

Factual Background

10. On April 24, 2018, Mr. Jackson and his fiancé stopped at the Starbucks located
at 2130 H Street NW in Washington, DC.

11. Mr. Jackson went inside. His fiancé was talking to someone on the phone and

waited outside.

A. Unlike a white customer who did the same thing, Mr. Jackson is admonished for
picking up a retail item while in line to pay for it

12. While Mr. Jackson waited in line, a Caucasian woman in front of him grabbed a
retail item from a display rack and held it in her hand while waiting to pay.

13. Mr. Jackson did the same thing: He stepped out of line for a moment, picked up
a bag of dipped madeleines, and then returned to his place in line.

14. The Starbucks employee at the register then said something like, “Sir, you’re
not supposed to touch those.”

15. Mr, Jackson replied to the effect of, “What, do you think I’m going to steal it?”
He then pointed out that the Caucasian woman in line had done the same thing, free of
reprimand.

16. When the employee continued to insist that he return the item to the shelf, Mr.

Jackson asked to speak to a manager.

CaseMail ID: CM-16873-001 1
 

Case t:t9-cv-01487-Documem 1-4 Fited 05/21/19 Page 11 of 17

B. Starbucks employee Jolin Doe twice pushes Mr. Jackson, causing him to fall and
lose consciousness

17, As someone who appeared to be the Starbucks manager approached Mr.
Jackson, Starbucks employee John Doe moved the manager out of the way; Doe then
said “he gonna get out” and pushed Mr. Jackson.

18, Mr. Jackson replied, “Big man, don’t put your hands on me no more,”

19. Doe pushed Mr. Jackson again; Mr. Jackson fell back,

20. After he fell, Mr. Jackson Jost consciousness and appears to have suffered a
seizure,

21, When he woke up, Mr. Jackson heard his fiancé screaming, “Who touched
him?” Another person advised him to be still.

22. Asa result of his injuries, Mr. Jackson was hospitalized for several hours.

C. Mr. Jackson experiences ongoing injuries, pain, and suffering

23. Over the following days and weeks, Mr. Jackson suffered severe pain in his
neck and back and needed to wear a brace. .

24, To this day, he continues to suffer neck and back pain caused by Doe in April
2018.

25. Asa result of his injuries, Mr. Jackson has incurred medical expenses relating
to their diagnosis and treatment.

26. The physical pain from his injuries have prevented him from exercising as he
used to, made it difficult for him to sleep, and limited his major life activities, such as

cleaning up his apartment, and these limitations have caused substantia! mental

CaseMail ID; CM-16873-0011

 

 
 

ICA A TCA

Case 1:19-cv-01487 Document 1-4 Filed 05/21/19 Page 12 of 17

anguish and frustration.
27. Finally, Mr. Jackson was humiliated because Starbucks, a public
accommodation, treated him unequally because of his race.
Count I: Negligence

28, Plaintiff incorporates the allegations set forth in paragraphs 1 through 27 above
as if fully set forth here.

29. Starbucks owes a duty of reasonable care to customers in its retail stores.

30. Doe failed to exercise reasonable care by twice pushing Mr. Jackson, causing
Mr. Jackson to fall and sustain injuries.

31. Starbucks is vicariously liable for Doe’s actions, which were (a) within the
scope of his employment, (b) motivated at least in part by a desire to serve his
employer, and (c) a foreseeable consequence of the hostile situation created for Mr.
Jackson on account of his race.

32. Asa direct and proximate result of Defendants’ acts and omissions described
above, Mr. Jackson has suffered and will continue to suffer substantial economic and
non-economic harm, including (a) lost income, (b) medical expenses, (c) physical pain,
and (d) mental anguish.

Count II: Battery

33. Plaintiff incorporates the allegations set forth in paragraphs 1 through 27 above

as if fully set forth here.

34. Doe intentionally pushed Mr, Jackson, causing a harmful and offensive bodily

contact.

CaseMail ID: CM-16873-001]
ans
Tl
+
oO
®D
qi
ND
e
i
@
Uv
Ql
Cc
q
be
wD
q

Casé I:19-tv-01487 Document t=

35, Starbucks is vicariously liable for Doe’s actions, which were (a) within the
scope of his employment, (b) motivated at least in part by a desire to serve his
employer, and (c) a foreseeable consequence of the hostile situation created for Mr.
Jackson on account of his race.

36. Asa direct and proximate result of Defendants’ acts and omissions described
above, Mr. Jackson has suffered and will continue to suffer substantial economic and
non-economic harm, including (a) medical expenses, (b) physical pain, and (c) mental
anguish, including humiliation and embarrassment.

Count III: D.C. Human Rights Act, D.C. Code § 2-1402.31

37. Plaintiff incorporates the allegations set forth in paragraphs 1 through 27 above
as if fully set forth here.

38. Mr. Jackson is African American, and thus a member of a protected racial
group.

39. Defendant Starbucks intentionally discriminated against Mr. Jackson on
account of his race, by (a) allowing a Caucasian patron to pick up a retail item while
waiting in line to pay for it, but telling Mr. Jackson that he could not do the same until
after he paid, and (b) having an employee push him.

40. Starbucks is vicariously liable for Doe’s actions, which were (a) within the
scope of his employment, (b) motivated at least in part by a desire to serve his
employer, and (c) a foreseeable consequence of the hostile situation created for Mr.
Jackson on account of his race.

41, This discrimination occurred in a Starbucks retail store, a place of public

6

CaseMail ID: CM-16873-0011

 
 

INO

Case 1:19-cv-01487 Document 1-4 Filed 05/21/19 Page 14 of 17

accommodation under the D.C. Human Rights Act.

42. Defendant's conduct, and the conduct of its employees within the scope of their
employment, denied Mr. Jackson the full enjoyment of Starbucks’s goods, services,
facilities, privileges, advantages, and accommodations.

43. Asa direct and proximate result of Defendants’ acts and omissions described
above, Mr. Jackson has suffered and will continue to suffer substantial economic and
non-economic harm, including (a) medical expenses, (b) physical pain, and (c) mental
anguish, including humiliation and embarrassment.

Count IV: 42 U.S.C. § 1981

44, Plaintiff incorporates the allegations set forth in paragraphs 1 through 27 above
as if fully set forth here.

45. Mr. Jackson is African American, and thus a member of a protected racial
group.

46. Defendant Starbucks intentionally discriminated against Mr. Jackson on
account of his race, by (a) allowing a Caucasian patron to pick up a retail item while
waiting in line to pay for it, but telling Mr. Jackson that he could not do the same until
after he paid, and (b) having an employee push him

47. Starbucks is vicariously liable for Doe’s actions, which were (a) within the
scope of his employment, (b) motivated at least in part by a desire to serve his
employer, and (c) a foreseeable consequence of the hostile situation created for Mr.
Jackson on account of his race.

48. Defendant's conduct, and the conduct of its employees within the scope of their

7

CaseMail ID: CM-16873-0011

 
Case 1:19-cv-01487 Document 1-4 Filed 05/21/19 Page 15 of 17

employment, denied Mr. Jackson the (a) full right to make and enforce contracts as is
enjoyed by white citizens, and (b) enjoyment of all benefits, privileges, terms, and
conditions of the contractual relationship.

49. Asa direct and proximate result of Defendants’ acts and omissions described
above, Mr. Jackson has suffered and will continue to suffer substantial economic and
non-economic harm, including (a) medical expenses, (b) physical pain, and (c) mental
anguish, including humiliation and embarrassment.

Prayer for Relief

Plaintiff respectfully requests that the Court enter judgment in his favor and
grant the following relief, jointly and severally against each Defendant:

a. An award of at least $75,000 for past and future damages, including
medical expenses, economic damages, and damages for physical pain and mental

anguish, including humiliation and embarrassment;

b. An award of prejudgment interest on all liquidated sums;

c. An award of attorney’s fees and costs; and

d. Additional relief as the Court deems just and proper.
Jury Demand

Plaintiff demands a trial by jury on all issues so triable.

CaseMail ID: CM-16873-0011
 

 

Case T19-cv-01487— Document 1-4 Fitted 05/2r/ts Page 16 of t7

April 22, 2019

MOON

CaseMail ID: CM-16873-001 1

Respectfully submitted,

/s/ Timothy R. Clinton

Timothy R. Clinton (D.C. Bar No. 497901)
Gregory M. Lipper (D.C. Bar No. 494882)
CLINTON & PEED

777 6th Street, 11th Floor

Washington, DC 20001

(202) 996-0919

tim@clintonpeed.com
glipper@clintonpeed.com

Counsel for Plaintiff

 
 

og

Fited 0s/2ift9- Page 17 oft7

Document 1-4

Case Li 19-Cv-O146 /

 

eb € 90000000

SO06b-S0002 Od NOLONIHSVM

MN SAV LNOWYAA 0601

ONI SAS dyOO TIVH-SSILNAYd O/O
NOLLVYOduOD SHONEYVLS

PU PEE ody eff cga nea gL edt peg Deg
LO'LLOO-E€Z89L-IND

 

9¢ DOG! SLZO O98 0008 VLEs

A

WW GalsILYa9 SdSn

 

ATWOINOYLOS TA GALSANOAY Ldld03e NYNLAY

90000000
BISM-WO

10002 OG uo}Buryseyy
JOOIl4 ULL AAN 1894S W9 222
OT1d Ped 7B UOPUIID
